Citation Nr: 1516059	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty from January 2007 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee that denied a rating for PTSD in excess of 30 percent.  

In October 2012, the RO granted a 50 percent rating for PTSD.  As higher schedular ratings are available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the RO denied a TDIU.  The Veteran did not appeal the decision.  However, the Board recognizes TDIU as part of the appeal for an increased rating, even though it was not developed by the RO as a separate issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran was scheduled for a Board hearing, but withdrew his hearing request in November 2014.  

Additional evidence was received following the most recent adjudication by the RO.  His substantive appeal was received after February 2, 2013, and the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Updated medical records and a VA PTSD examination are needed.  The Veteran reports that his PTSD symptoms have increased and submitted a December 2014 private psychiatric evaluation on (with a January 2015 addendum) in support of his claim.  Notably, the private examiner commented that the Veteran had an unspecified psychiatric hospitalization in 2012.  Hospitalization records are not found within the claims folder.  The most recent VA treatment records are from June 2012 and more recent treatment records are needed.  

The Veteran has not had a VA examination since October 2009.  He was most recently scheduled for a VA psychiatric examination in February 2014, but did not report.  In October 2014 correspondence, he asserted good cause for missing the examination and noted problems coordinating a suitable time for the examination with his local VA medical facility.  Given the Veteran's assertion of good cause for missing the February 2014 VA examination, another attempt to reschedule is needed in this particular case.  

The Veteran is hereby notified that it is his responsibility to cooperate in scheduling and attending the VA examination.  If he fails to attend a VA examination without good cause, the claim will be denied. 38 C.F.R. § 3.655(a), (b).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all mental health treatment since 2012, including records of an unspecific psychiatric hospitalization in 2012.  Take appropriate action based upon his responses and document all correspondence.  All available medical records must be associated with the claims file, including all VA outpatient records dated since June 2012.  

Search efforts for identified Federal records must continue until it is clear that further requests would be futile.  In the event identified Federal records are unavailable, create a Formal Finding of Unavailability documenting all search actions and their results with notice to the Veteran and his representative.  

2.  After associating all updated mental health treatment records with the claims folder, schedule the Veteran for a VA PTSD examination with an appropriately qualified clinician.  

Ensure that the Veteran has a reasonable amount of time to respond to the scheduling notification of the VA examination.  Inform the Veteran that his failure to appear for the examination, without good cause timely shown, will result in his claim being denied, pursuant to 38 C.F.R. § 3.655(a),(b).  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

For the examination, the paper and electronic claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  If the examiner's clinical determinations vary from the December 2014 private evaluation (with January 2015 addendum), the examiner must provide a detailed explanation as to why this is so.  If the examiner finds that the Veteran has additional substance abuse disorder, he or she must indicate whether it is clear and distinguishable from PTSD.   

The examiner must comment on any occupational impairment caused by PTSD.  

A complete rationale must be provided for all opinions expressed.  

3.  After conducting the above development and additional action deemed necessary, reajudicate the claims.  If the claims on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

